Citation Nr: 9930512	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-44 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to an increased rating for service-connected 
hysterical neurosis, conversion disorder with anxiety 
disorder, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Mark A. King, Jr., Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
October 1974.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO denied the veteran's claim of entitlement 
to individual unemployability and his claim of entitlement to 
an increased rating for hysterical neurosis, conversion type 
with anxiety disorder.  

Regarding the denial of the increased rating claim, a notice 
of disagreement was submitted in July 1996, a statement of 
the case was issued that August, and the substantive appeal 
was filed that September.  In April 1997, the veteran 
appeared and testified before a hearing officer at the RO.  
In a June 1997 rating decision, the RO determined that an 
increased rating of 70 percent was warranted.  As a 70 
percent evaluation is not the maximum rating available for 
this disability, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).

When the veteran filed his substantive appeal in September 
1996, he expressed his disagreement with the denial of his 
claim for unemployability.  A supplemental statement of the 
case issued in July 1997 addressed this issue, and that 
August, the veteran's attorney filed a substantive appeal on 
the veteran's behalf.  Because this decision grants a total 
rating for the veteran's service-connected psychiatric 
disorder, the issue of a total rating based on 
unemployability, which had been developed and certified as an 
issue on appeal, is rendered moot.

In a November 1998 letter, the veteran's attorney raised the 
issue of an earlier effective date with regard to the rating 
initially assigned for the disability.  That issue has not 
been developed for appellate review, and the Board now refers 
the matter to the RO for the appropriate action.  



FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected anxiety disorder has 
produced virtual isolation in the community, and has rendered 
the veteran demonstrably unable to obtain or retain 
employment.


CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for 
generalized anxiety disorder are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7 (1999), § 4.132, 
Diagnostic Codes 9400, 9402, 9410 (effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the treatment and 
diagnosis of conversion type hysterical neurosis in 1974.  On 
VA examination of January 1975, the examiner determined that 
there was no evidence of the disorder.  Service connection 
for conversion type hysterical disorder was established by 
rating action of January 1975, and a noncompensable rating 
was assigned.

When the veteran was hospitalized and treated for peptic 
ulcer disease in 1985, it was noted that the veteran suffered 
from anxiety and depression.  VA treatment records dated in 
the 1980s show that the veteran received psychiatric 
treatment on an ongoing basis.  

In an August 1994 letter to the veteran's attorney, Hayne D. 
McMeekin, M.D., reported that he had been treating the 
veteran since that March.  He noted that the veteran had a 
long history of severe and incapacitating anxiety which 
caused him to become unemployed, and produced an inability to 
work.  Dr. McMeekin found that there was marked 
hypervigilance with anxiety, panic, and insomnia resulting 
from increased startle response.  Since the veteran 
demonstrated difficulty concentrating, thought quickly, and 
had his thoughts jumble up on top of each other, Dr. McMeekin 
determined that there was either a post-traumatic stress 
disorder-like syndrome or a mild cyclothymic disorder.  He 
was on Lithium, but with poor results.  He did respond to 
Depakote.  After he was placed on Depakote, he appeared 
calmer, and more relaxed.  Also, he was able to concentrate 
more.  He remained anxious and very tentative and tended to 
become disorganized in stressful situations.  Dr. McMeekin 
felt that it would take the veteran some time to return, and 
noted that the onset of the illness was during service with a 
diagnosis of hysterical neurosis.  However, he believed that 
the veteran was misdiagnosed, and that the illness the 
veteran currently has was caused by the stress of military 
service.  

In a September 1994 letter to the veteran's attorney, Rogers 
S. Walker, M.D., reported that the veteran suffers from 
chronic anxiety syndrome.  He noted that he had known the 
veteran for twelve years and that he always had this problem, 
but it had progressed and became more debilitating.  Dr. 
Walker opined that the condition was permanent and 
progressive, and that he would respond poorly to treatment.  
He was not certain if the condition resulted from military 
service or from a specific febrile episode.  He further noted 
that the veteran was unable to concentrate on any activity 
and did not think he would be able to work in any capacity.  

On VA examination of May 1995, the examiner observed that the 
veteran was casually dressed, and that his grooming was poor, 
his hair was messy, and he was unshaven.  He was wearing dark 
prescription glasses, even in the lighted room.  He was quite 
anxious during the interview.  He had movement of the upper 
and lower extremities, and a constant tremor.  There was no 
evidence of delusions.  His memory was fine for three objects 
over five minutes, but he did poorly on serial sevens, 
demonstrating difficulty in concentration, and making several 
errors.  The examiner diagnosed anxiety disorder related to 
physical problem.  It was noted that the veteran denied 
having any of the symptoms prior to the severe fever during 
the service.  He could not hold a job, and the examiner found 
him moderately to severely disabled from the illness.  It was 
felt that he could manage his own funds.  

By rating action of May 1995, an increased rating of 50 
percent was assigned.  

In April 1996, VA received the veteran's application for a 
total rating based on individual unemployability.  He noted 
that 1987 was the date that his disability affected his full-
time employment, the date that he last worked full-time, and 
the date he became too disabled to work.  The most he ever 
earned in one year, 1987, was $6,000.  He was performing 
maintenance work that year.  He worked 40 hours a week for 
six months in 1987.  He left this job because of his 
disability, and has not tried to obtain employment since he 
became too disabled to work.  He completed one year of high 
school, and did not have any other education or training 
before and after he became too disabled to work.  The 
veteran's former employer sent a letter indicating that they 
did not have employment records dating back that far, and 
that they did not recognize the veteran's name.  

In a September 1996 letter to VA, Dr. Walker reported that 
the veteran had exhibited significant paranoid ideation, had 
become more reclusive, and constantly obsessed about 
insignificant matters out of his control.  He had not shown 
any measurable improvement, even on medications such as 
Xanax, Depakote, Paxil and Restoril.  There had been no 
relief with any of the treatment plans over the past 20 
years.  Dr. Walker opined that it is a permanent condition, 
that the veteran could not concentrate on any activity, and 
that he would not be able to work in any capacity.  

In a January 1997 letter, Dr. McMeekin opined that the 
veteran suffers from mild to moderate bipolar disorder, or 
manic depressive disease which also falls under the heading 
of post-traumatic stress disorder.  The veteran reported that 
he had a fever during service, and that the problems 
developed after that.  Dr. McMeekin opined that it was 
conceivable that the stressors could make the illness augment 
and become manifest.  He further noted that it essentially 
gave him panic attacks that he could not control and made him 
unable to focus.  He indicated that it was like having 
attacks of ADHD with anxiety, and that the veteran was 
essentially incapacitated.  He noted that a combination of 
Lithium and Depakote helped, and that he takes Xanax which is 
an anticonvulsant like the Depakote.  He further opined that 
the veteran was incapacitated for a number of years and this 
reportedly occurred during service.  He also noted that the 
incorrect treatment of the condition for 15 years contributed 
to its chronicity.  

In April 1997, the veteran testified that during service 
there was an episode when he suffered from a fever and his 
vision became blurry.  Over the years, the problem 
progressed, and he started seeking treatment from VA in 1979 
when he had nervous attacks.  He has been placed on different 
types of medications that have produced unpleasant side 
effects.  From 1974 to 1980, he had been employed several 
times, but has had difficulty maintaining employment on a 
steady basis even though he could work a 40 hour work week.  
He has panic attacks that are not triggered by any specific 
events.  He has problems being around large groups of people.  
He is also sensitive to different sounds around in his 
environment, and may move to a more peaceful and secluded 
location.  He completed the ninth grade.  He tried to obtain 
a GED, but never took the test.  He also tried to complete a 
heavy equipment course but the dust affected his sinuses and 
he dropped out.  Most of the jobs he has held involve manual 
labor.  He left his last place of employment in 1987 because 
of his nervousness, ulcers and transportation problems.  
There was a lot of stress associated with his work.  The 
medication he currently takes has stabilized his condition 
somewhat with regard to panic attacks.  The veteran's spouse 
testified that she has not seen an improvement in his 
condition.  He does not sleep, and walks around for most of 
the night, and other than occasionally talking to the 
neighbors for a bit, he does not socialize with others 
outside of the family.  He does not drive because he is on 
medication.  He does not finish projects around the house 
that he starts.  The veteran indicated that he would like to 
try to start a business at home.  

By rating action of June 1997, an increased rating of 70 
percent was assigned, effective from February 1, 1994.

In a July 1997 letter to the veteran's attorney, Dr. McMeekin 
reported his opinion that the veteran's condition would not 
improve.  The medication places the condition in remission, 
but is not a cure.  As long as he is adequately medicated, 
the illness will not progress.  Regarding the diagnosis, Dr. 
McMeekin determined that the veteran has a moderate degree of 
manic depressive illness with severe symptoms that would 
progress and worsen if not treated.  He further noted that 
the conversion aspect of the condition was more of the 
veteran's attempt to gain some control over an illness that 
he did not understand, and could have initially been 
interpreted as a conversion reaction even though that was not 
the basic problem.  Dr. McMeekin found that the veteran was 
misdiagnosed in 1974 since it was not known at that time, and 
that the illness progressed to a greater degree than it would 
have if the proper treatment had been instituted earlier.  
The medications he currently takes do not produce impairment, 
but would prohibit him from driving an automobile or 
operating the kind of machinery found in industry or engaging 
in light industrial work.  The medications would decrease his 
chances for employment with a major institution or company, 
and he would have to take some sort of clerical job or 
service job that would not require the operation of 
machinery.  Dr. McMeekin opined that the veteran was not able 
to do such work at the time due to his anxiety.  

The veteran was afforded a VA examination in April 1998.  It 
was noted that the claims folder was not available for the 
examiner's review.  The examiner observed that the veteran 
was casually dressed, and not shaven.  He was wearing dark 
glasses, and spoke with poor pronunciation.  The examiner 
noted that he appeared simple in his approach to life and 
difficulties.  There appeared to be some intellectual 
deficit.  He was childlike and immature.  He denied being 
depressed, and did not appear to be.  He appeared mild to 
moderately anxious, and denied thinking such as delusions and 
hallucinations.  The examiner deferred making a diagnosis due 
to the absence of the claims folder and determined that the 
veteran's Global Assessment Function (GAF) was 40.  The 
examiner commented that he did not know the veteran's 
diagnosis, but it was quite clear that he functioned very 
poorly.  He was childlike, anxious and appeared to be 
cognitively and intellectually impaired.  The veteran's wife 
provided the examiner with the records from Dr. McMeekin 
regarding the diagnosis of bipolar disorder versus conversion 
reaction.  The examiner did feel that the veteran was 
severely disabled from the illness he does have and that he 
was functioning at a low level.  He did not have any real 
friends, and does not get out of the house.  He has not 
worked for 10 years.  He has poor judgment and severe 
symptoms of anxiety.  The examiner expressed that there were 
questions about whether he could manage his own funds. 

In an April 1998 addendum to the VA examination report, the 
examiner indicated that the claims folder had been reviewed.  
The examiner determined that the veteran does not have 
conversion disorder since it would mean that he would have 
some neurological symptoms that could not be explained on the 
basis of physical pathology.  It did appear that he had a 
long history of poor functioning, and the most consistent 
symptoms were those of anxiety.  The diagnoses were 
generalized anxiety, and mild idiopathic tremor.  The 
examiner indicated that the veteran's GAF was 40.  The 
examiner reported that the veteran demonstrates excessive 
anxiety and worry, and has difficulty controlling his worry.  
He is easily fatigued, restless and has trouble with 
concentration as noted on notes from various examinations.  
He has problems with sleep and muscle tension.  Focus on his 
worry is not confined to worry about having panic attacks or 
being embarrassed in public.  His anxiety and worry have 
consistently caused him subjective distress and considerable 
impairment in social and occupational functioning.  The 
disturbance did not appear to be related to drug abuse, 
medications, or a known physical problem.  The examiner 
determined that the veteran is moderately to severely 
disabled from his psychiatric disorder, and that he is 
capable of managing his own funds.  

In an October 1998 letter to the veteran's attorney, Dr. 
McMeekin reported that he reviewed the VA examiner's report.  
He noted that under the DSM-IV diagnosis, the veteran has 
primarily a generalized anxiety disorder as per the 
statements.  The hysterical neurosis was probably a 
manifestation of a fever, and the generalized anxiety 
disorder came on about that time.  Dr. McMeekin expressed 
that he had a different opinion as to the underlying etiology 
because he believes that the veteran has a comorbid low-level 
bipolar disorder which explains the administration of 
Depakote.  The veteran presented to him with hypervigilance, 
insomnia, panic attacks, anxiety problems, and the inability 
to leave his home due to anxiety.  He tried to find several 
jobs, but would become overwhelmed when going through the 
examination process.  Dr. McMeekin discussed the GAF of 40, 
and felt that overall the matter revolved around whether or 
not the veteran could work and has he tried to.  

Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for hysterical 
neurosis, conversion disorder with anxiety disorder, and has 
been rated under Diagnostic Code 9402-9410.  Since the 
veteran initiated his appeal of the rating assigned for his 
disability, regulations for the evaluation of mental 
disorders were revised, effective November 7, 1996.  61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).  Under the old criteria, 
38 C.F.R. § 4.132, Diagnostic Code 9402 contemplates 
conversion disorder and psychogenic pain disorder.  However, 
under the new rating criteria provided by 38 C.F.R. § 4.130, 
conversion disorder is rated under Diagnostic Code 9424 and 
pain disorder is rated under Diagnostic Code 9422.  Under 
both the old and new criteria, Diagnostic Code 9410 
contemplates other and unspecified neurosis.  Although these 
diagnostic codes have been applied, the Board finds that the 
medical opinions of record indicate that the veteran's 
disability should be rated as generalized anxiety disorder 
under Diagnostic Code 9400.  

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the Board acknowledges that the 
September 1998 supplemental statement of the case outlined 
the new rating criteria.  Therefore, the veteran has been 
informed of the new criteria and their application.  

Prior to November 7, 1996, mental disorders were rated under 
38 C.F.R. § 4.132.  The General Rating Formula for 
Psychoneurotic Disorders provided as follows:

100 percent:  The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.  (In Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994), the Court upheld the 
Secretary's interpretation that the 
criteria for a 100% rating "are each 
independent bases for granting a 100% 
rating.")  

70 percent:  Ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms 
are of such severity that there is severe 
impairment in the ability to obtain or 
retain employment.

Under the current criteria, 38 C.F.R. § 4.130, a 70 percent 
evaluation is assigned when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

In this case, the Board finds that the degree of disability 
demonstrated by the evidence does not approximate the 
criteria for a 100 percent rating under the current version 
of Diagnostic Code 9400.  Occupational and social impairment 
has been demonstrated, but it has not been shown to be due to 
symptoms listed as criteria for a 100 percent rating.  
Therefore, with regard to the new rating criteria, there is 
not a question as to which of the two evaluations should 
apply.  38 C.F.R. § 4.7 (1999).

Here, the Board finds that it is to the veteran's advantage 
to evaluate this disorder under the old criteria.  In Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994), the Court upheld the 
Secretary's interpretation that the criteria for a 100 
percent rating "are each independent bases for granting a 
100 percent rating."  Accordingly, the Board finds that the 
earlier criteria are more favorable to the veteran for rating 
purposes, and that based on those criteria, a total schedular 
rating is warranted.

The evidence does show that the veteran is socially impaired 
due to anxiety because he almost totally avoids others.  
Therefore, virtual isolation from the community has been 
demonstrated.  The symptoms noted on the examinations and 
reports do not show that the veteran is bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  However, 
his treating physicians have opined that the veteran's 
psychiatric disability precludes him from being able to 
secure and maintain employment.  As such, he is demonstrably 
unable to obtain or maintain employment.  Therefore, the 
degree of disability shown approximates the criteria for a 
100 percent rating given the level of social and industrial 
impairment demonstrated by the evidence of record.  38 C.F.R. 
§ 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9400, do not provide a basis to assign an evaluation higher 
than the total rating assigned by this decision.  

Here, the preponderance of the evidence favors the veteran's 
claim.  Therefore, the application of the benefit of the 
doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) 
is inappropriate in this case.


ORDER

Entitlement to a 100 percent rating for service-connected 
anxiety disorder has been established, and the appeal is 
granted. 


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

